76 F.3d 382w
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard O'LEARY, Appellant,v.IOWA STATE MEN'S REFORMATORY, sued as Iowa Men'sReformatory;  Iowa Department of Corrections, sued asDepartment of Corrections;  James Jaeger, sued as C/O Jager;Unknown McLaughlin, C/O, sued as C/O McLaughlin;  MichaelNeiers, sued as C/O Neires;  Kenneth Lewis, sued as Lt.Lewis;  David Koffron, sued as CIO Kaffern;  Broderson, C/O;Larry J. Theilen, C/O, sued as C/O THEILEN;  Steve Faber,sued as Lt. Faber;  unknown Stutt, sued as C/O Stutt;  Tope,C/O;  Stall, C/O;  John A. Thalacker;  John Sissel;  RussellBehrends;  Jerome Manternach;  Steve Faber;  Randy Caspers,sued as Randy Casper;  Michael Mclaughlin, sued as MikeMclaughlin;  Kenneth Lewis, Lt., sued as Ken Lewis;  DelmarThibadeau, CS II, sued as Delmar Thibadeau;  D.L. Barney;Unknown Steins, C/O, SUED as C.O. Steins, Appellees,JEFFERSON LEROY CALHOUN, Appellant,v.Randy CASPERS, sued as SCO Randy Caspers;  William Rindy,SCO, sued as SCO Rindy;  Russell Behrends, sued as RussBehrends;  David Smalley, C/O;  Delmar Thibadeau, CS II,sued as CS II Thibadeou;  John A. Thalacker, sued as JohnThalcker, Appellees,
No. 95-1777, 95-1778.
United States Court of Appeals, Eighth Circuit.
Filed Feb. 5, 1996.Submitted Dec. 13, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION